DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 2, where the point light source 1 of Fig. 1 is a spherical interferometer that emits a spherical wave must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in the third box in Fig. 2, there is a blank space between “Calculate basic modes” and the comma.  It is therefore unclear if there is something missing in the space after the “Calculate basic modes” phrase, or if the comma should be directly after the phrase.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  in line 2 of the claim, the acronym “ENZ” is undefined.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites that the point light source is a spherical interferometer that emits a spherical wave. The examiner notes that paragraphs 0008 and 0022 of the instant specification state that a spherical interferometer is a point light source.  However, the specification fails to provide any details as to the specifics of this spherical interferometer, or how it is used to generate a spherical wave that is, in turn, used as the point light source for the disclosed device.  What elements are used to create the spherical interferometer?  Can it be any interferometer that creates a spherical wave, or is it only a specific spherical interferometer that can be used?  Is the interferometer arranged such that the wave is perfectly spherical?  
A spherical wave can be considered light emitted by a point light source.  However, a spherical interferometer is known to one having ordinary skill in the art as an optical measurement device, rather than as a light source.  Without answers to the above questions, applicant has not provided specific disclosure as to how a spherical interferometer is used as a point light source in this device.  Therefore, it is not clear whether the inventor has possession of the claimed invention at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 2, the claim recites that the light source is a spherical interferometer that emits a spherical wave.  While a spherical wave is known to be a type of point light, it is unclear how a measuring device, which is what a spherical interferometer traditionally is to one having ordinary skill in the art, can be used as a point light source.  What elements are used to create the spherical interferometer?  Can it be any interferometer that creates a spherical wave, or is it only a specific spherical interferometer that can be used?  Is the interferometer arranged such that the wave is perfectly spherical?  As it is unclear how a spherical interferometer can be used as a light source, for purposes of examination, the examiner will interpret the claim as the point light source emitting a spherical wave.
As for claim 4, the claim recites that the method is implemented by using the detection device according to claim 1.  However, in step S1, the claim recites “a point light source”, “a lens to be tested”, “a plane mirror”, and “an image sensor”.  These elements are all recited in claim 1, so by using the articles “a” or “an”, it is unclear if the elements in step S1 are the same elements as those found in claim 1, or if these are different elements.  
Further regarding claim 4, a similar issue exists in step S2.  The step recites “using an ENZ theory”, as does the preamble of the claim.  Therefore, by using the article “an”, it is unclear if the ENZ theory in step S2 of the claim is the same as the ENZ theory stated in the preamble of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (CN 109990983 A).
Regarding claim 1, Zhao (Fig. 1) discloses a device comprising a point light source 1, a half mirror 2, a lens to be tested 31, a plane mirror 6 and an image sensor 9, wherein the half mirror is located behind the point light source at an angle of 45 degrees (see Fig. 1 – light from the light source will pass directly to the half mirror/beam splitter, which is oriented at a 45 degree angle); the lens to be tested and the plane mirror are sequentially arranged behind the point light source (see Fig. 1 – light passes through the half mirror through the lens to be tested, and then reflects off the plane mirror), and the point light source, the half mirror, the lens to be tested and the plane mirror share an optical axis (see Fig. 1, which shows these elements are all on the same optical axis); the image sensor is located on an optical path of reflected light of the half mirror (see Fig. 1 – light that reflects off half mirror 2 then travels to the detector); and the image sensor shares an optical axis with the reflected light of the half mirror (see Fig. 1, which shows the image sensor in the direct optical path of the reflected light from the half mirror).
Zhao, however, fails to disclose that a front focus of the lens to be detected is located at the point light source, and that the image sensor is located at a defocus position of the lens to be tested.
In the best understanding of the examiner, the specification does not appear to disclose the criticality of the location of the front focus of the lens to be tested being at the point light source, and the location of the image sensor being at a defocus position of the lens to be tested.  Additionally, it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  In the instant claim, therefore, the preamble that the device is for detecting a wavefront error by modal-based optimization phase retrieval using an extended Nijboer-Zernike theory has not been given patentable weight, as the device only positively sets forth the elements used in the device and their locations.  
Zhao already discloses all the elements of the claimed device, along with having them arranged in the claimed order and on the claimed optical axes.  Having the light source at the focal plane of the lens to be tested and the image sensor at a defocus position of the lens to be tested would therefore be a simple matter of more specific locations for the lens to be tested, the light source, and the image sensor, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light source be at a front focus of the lens to be tested, and to have the image sensor be at a defocus position of the lens to be tested, in the device of Zhao, the motivation being that the specific locations of those elements would not modify operation of the device, as the device of Zhao would still be able to perform measurements of the lens to be tested.  See also MPEP 2144.04. 
As for claim 2, Zhao as modified discloses the claimed invention as set forth above regarding claim 1.  However, Zhao fails to explicitly disclose that the point light source emits a spherical wave.
The examiner takes Official notice that it is known to one having ordinary skill int he art that light emitted from a point light source can be considered a spherical wave.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to consider the point light source of Zhao to emit a spherical wave as taught by Furukawa, the motivation being that, as a point light source is known to one having skill in the art to emit light radially in all directions, a point light source, at a certain point, would be viewed to emit light as a spherical wave that is useful for performing optical measurements of an optical element.
As for claim 3, Zhao discloses that the image sensor 9 is a charge coupled device CCD (see line 17 of page 6 of the English translation).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (CN 109990983 A) in view of Dirksen et al (“Characterization of a projection lens using the extended Nijboer-Zernike approach”)
	As for claim 4, Zhao (Fig. 1) discloses implementing a method using the device of claim 1, where the point light source 1 emits a spherical wave, it is collimated by lens 31 to be tested, that light is then reflected by plane mirror 6, is reflected again by half mirror 2, and is detected by an image sensor 9 (see the discussion regarding claim 1 above).
	Zhao fails to disclose using that device to detect a wavefront error by modal-based optimization phase retrieval using an ENZ theory, where the image that is detected by the image sensor is a defocus intensity image with a wavefront error, and also performing phase retrieval on the defocus intensity image by modal-based optimization phase retrieval using an ENZ theory to obtain the wavefront error of the tested lens.
	Characterization of a lens using an extended Nijboer-Zernike approach, however, is disclosed by Dirksen.  Dirksen that such an approach is tailor made for retrieving the phase defects (aberrations) of a lens being measured from intensity measurements in the focal region (see page 1393).  Dirksen also states that the through-focus point spread function is expressed as a combination of basic functions, and that the coefficients of these functions are identical to the Zernike coefficients and are estimated by optimizing the match between the theoretical intensity and the measured intensity patterns at several values of the defocus parameter (ese page 1393).  As such, the examiner interprets, from the above cited discussion, that Dirksen teaches being able to take a defocus intensity image measured by an optical system, and then perform phase retrieval on that image using an ENZ theory to obtain the wavefront error of the tested lens.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attain a defocus intensity image from using the device of Zhao and then performing phase retrieval on that image using an ENZ theory to obtain the wavefront error of the tested lens as taught by Dirksen, the motivation being that the basic functions taught by the extended Nijboer-Zernike approach are nearly orthogonal and the matrix to solve Zernike coefficients is well conditioned, so that the perfect reconstruction of the aberrations (or wavefront error) of the optical element is possible (see page 1397, the end of section 2.2 of Dirksen), allowing for determination of the aberrations of an optical system in the field (see Dirksen abstract).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 4, wherein step S2 comprises, among other essential steps, steps S2.3 through S2.8 as described within the instant claim, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  “Comparative analysis of mid-spatial frequency errors measurement using multiple phase retrieval algorithms” by Zhao et al. discloses determining mid-spatial frequency errors optical elements via phase retrieval (see abstract); “Aerial image based lens metrology for wafer steppers” by Dirksen et al. discloses application of the Extended Nijboer-Zernike method to aberration measurement (see abstract);  “Extended Nijboer-Zernike approach for the computation of optical point-spread functions” by Janssen discloses that using the Nijboer-Zernike theory can allow an arbitrary aberration and a defocus part (abstract); CN 105588519 to Ma discloses using phase difference recovery to detect the shape of an optical element (see abstract); US 2011/0090510 to Furukawa et al. discloses that point light sources can be seen to emit spherical waves (see paragraph 0023); US Pat. 5,448,355 to Noguchi et al. discloses a system for measuring the tilt of an image formed by a lens (see abstract); US Pat. 4,641,962 to Sueda et al. discloses an aberration measurement method (see abstract); US 2021/0239565 to Dahl discloses an optical measurement device for determining, for example, the defocusing of a camera lens (see paragraph 0031); JP 2011-58872 to Okitsu discloses a system for measuring the eccentricity of an optical element using a collimator (see Fig. 11A); and CN 10258985 to Li et al. discloses a system and method for measuring the focal length of a confocal lens (see Fig. 1 and abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 26, 2022